Citation Nr: 0719075	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  07-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in May 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

The veteran failed to report for a videoconference hearing 
which was scheduled to be conducted before a Veterans Law 
Judge at the RO in June 2007.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006) [noting that failure to appear for 
a scheduled hearing is treated as a withdrawal of the hearing 
request].


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran's tinnitus is unrelated to his period of military 
service.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [noting that a letter from 
VA to an appellant describing evidence potentially helpful to 
the appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in March and May 2006 which were 
specifically intended to address the requirements of the 
VCAA.  The May 2006 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show "an injury in military service, or a 
disease that began in or was made worse during military 
service, or [that] there was an event in service that caused 
an injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2006 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  He was further 
advised that VA would make "reasonable efforts" to obtain 
"[r]elevant records not held by any Federal agency" 
including records from "State or local governments, private 
doctors and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2006 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2006 letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, if you have 
seen any private health care providers, and you wish us to 
consider that evidence in our decision."  With respect to VA 
medical records, the May 2006 letter advised the veteran to 
"[g]ive us the name and location of any VA or military 
facility where you received medical care, and the approximate 
dates of the care, on the enclosed VA Form 21-4138, Statement 
in Support of Claim."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2006 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[observing that VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the May 2006 letter advised the 
veteran of elements (2) and (3).  Both the March and May 2006 
VCAA letters further advised the veteran of the information 
and evidence needed to substantiate the highest possible 
disability rating and earliest possible effective date for 
any potential grant of service connection, thereby satisfying 
elements (4) and (5).  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
the report of a July 2006 VA audiological examination.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
failed without explanation to report for a scheduled 
videoconference hearing.  He has not since requested another 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for tinnitus.  He 
essentially contends that he was exposed to considerable 
noise as a submarine radioman in service and that such led to 
the development of tinnitus.

The July 2006 VA examiner diagnosed the veteran with 
tinnitus.  The first Hickson element has clearly been 
satisfied.  

With respect to the second Hickson element, the veteran 
contends that he was required to wear earphones and other 
communication equipment in service and that "[s]torms, 
static, and enemy jamming made hearing extremely difficulty 
and we would have to turn up the volume to extreme levels to 
be able to receive messages."  The veteran's service records 
indicate that he served as a submarine radioman during World 
War II.  It is therefore likely that the veteran was exposed 
to some degree of loud noise from these duties as outlined 
above.  Accordingly, for purposes of this decision, the 
second Hickson element has been satisfied.

The key question in the instant case is the final Hickson 
element, medical nexus.  There is of record a single 
competent medical opinion addressing the nexus question - 
that of the July 2006 VA examiner.  After conducting a 
physical examination of the veteran and reviewing the claims 
file, the examiner determined that the veteran's tinnitus was 
unrelated to his period of active duty.  No contradictory 
medical opinion is of record.

The only other evidence in the claims file serving to link 
the veteran's tinnitus to his period of service is the 
veteran's own statements.  It is now well settled, however, 
that lay persons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [noting that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran is 
free to report his perception of symptoms, his statements 
regarding medical nexus do not constitute competent medical 
evidence and are accordingly lacking in probative value.

Because the record contains no competent medical evidence 
establishing a relationship between the veteran's tinnitus 
and his in-service noise exposure, the final Hickson element 
has not been meet and the veteran's claims fails on that 
basis.  

Throughout the year and a half this claim has been pending, 
the veteran has had ample opportunity to submit or identify 
competent medical evidence demonstrating a nexus between his 
tinnitus and duties as a submarine radioman in service.  He 
has also been repeatedly notified, including in the May 2006 
VCAA letter, of the need to submit medical nexus evidence.  
This he has not done.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[noting that it is a claimant's responsibility to support a 
claim for VA benefits].

In short, for reasons expressed immediately above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


